             Case 1:18-cv-02091-TJK Document 15 Filed 02/05/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
  FIX THE COURT,                                   )
                                                   )
                      Plaintiff,                   )
                                                   )
  v.                                               )    Case No. 18-2091 (TJK)
                                                   )
  U.S. DEPARTMENT OF JUSTICE,                      )
                                                   )
                     Defendant.                    )
                                                   )

                                      JOINT STATUS REPORT

          Plaintiff Fix the Court and Defendant U.S. Department of Justice (“DOJ”) respectfully

 submit this status report in the above-captioned matter, pursuant to the Court's November 6,

 2018 Minute Order.

       1. Defendant has completed the initial processing of the priority records and the

          consultation process for these records has been initiated. Defendants will not release

          records until the consultations are complete and Plaintiff does not object to a reasonable

          time period for these consultations to occur. Responsive records were identified during

          the processing of the remaining prioritized documents but may be subject to withholding

          in part or full based on the FOIA exemptions.

       2. The parties agree to meet and confer to determine the processing schedule for the

          remaining potentially responsive (non-priority) records by February 28, 2019.

       3. The parties respectfully propose that they file a joint status report no later than March 4,

          2019.

Dated: February 5, 2019
         Case 1:18-cv-02091-TJK Document 15 Filed 02/05/19 Page 2 of 2



Respectfully submitted,



                                           /s/ Elizabeth France_______
                                           Elizabeth France
                                           D.C. Bar No. 999851
                                           AMERICAN OVERSIGHT
                                           1030 15th Street NW, B255
                                           Washington, DC 20005
                                           (202) 869-5244
                                           beth.france@americanoversight.org

                                           Counsel for Plaintiff


                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           ELIZABETH J. SHAPIRO
                                           Deputy Branch Director

                                           /s/ Laura Hunt____________
                                           LAURA HUNT
                                           Trial Attorney
                                           Maryland Bar Member
                                           U.S. Department of Justice, Civil Division,
                                           Federal Programs Branch
                                           1100 L St. NW
                                           Washington, DC 20530
                                           (202) 616-8337 (office)
                                           (202) 616-8470 (fax)
                                           laura.a.hunt@usdoj.gov

                                           Counsel for Defendant




                                       2
